Citation Nr: 0832954	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  07-05 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
condition.

2.  Entitlement to service connection for a bilateral ankle 
condition.

3.  Entitlement to service connection for a bilateral foot 
condition.

4.  Entitlement to service connection for a left leg 
condition.

5.  Entitlement to service connection for a right wrist 
condition.

6.  Entitlement to service connection for a back condition.


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 30, 2004 to 
September 22, 2004.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Buffalo, New York Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board notes that, in a January 2007 rating decision, the 
RO granted service connection for residuals, osteochodroma 
distal left femur (claimed as bilateral knee condition), and 
assigned a 10 percent rating, effective September 23, 2004.  
The veteran has not appealed this decision; therefore, the 
Board does not have jurisdiction over this issue.

For reasons explained below, the six issues on appeal are 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further action 
is required.


REMAND

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must state that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.  In the current case, the veteran has not received this 
required notice.

The Board notes that the most recent medical evidence 
associated with the claims file is dated in November 2005.  
On remand, the Board should make an effort to obtain all of 
the veteran's post-service medical treatment records, both VA 
and private, after securing any necessary authorizations from 
the veteran.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In the current appeal, service medical records show that the 
veteran sought treatment in service for right hip pain, a 
left ankle sprain, right ankle lameness, pain and soreness of 
the feet (possible march fractures), pain in the lower left 
leg (due to a bee sting), a right wrist strain, and lower 
back pain.

Post-service VA treatment records dated from March 2005 to 
November 2005 document the veteran's complaints of bilateral 
hip pain, bilateral ankle pain and lameness, bilateral foot 
pain, left leg pain, right wrist pain, and lower back pain.

The veteran was afforded a general VA medical examination in 
November 2005.  In the examination report, a history of 
painful hips, ankles, feet, wrists, and low back was noted.  
With regard to her hips, the veteran reported hip pain when 
walking, and the examiner noted some tenderness over the 
trochanters of both hips with palpation.  With regard to her 
ankles, the examiner also noted that both of the veteran's 
ankles were lame.  With regard to her feet, the veteran 
reported that her left heel was bothering her and that the 
left foot bothered her more than the right foot.  With regard 
to her left leg, the veteran reported infrequent pain in the 
legs at that time.  With regard to her right wrist, the 
veteran reported that it is "okay except in the cold."  
With regard to her back, the veteran reported occasional pain 
in the sacroiliac area.  The examiner did not render any 
diagnoses or provide any opinions with regard to whether the 
veteran's claimed disabilities were incurred in or caused by 
active service.

The VCAA and its implementing regulations require VA to 
provide a veteran with an examination or to obtain a medical 
nexus opinion based upon a review of the evidence of record 
if VA determines that such measures are necessary to decide 
the claim on appeal.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c)(4); see also Charles v. Principi, 16 Vet. App. 370 
(2002).  Because the record shows that the veteran does claim 
to currently suffer from bilateral hip pain, bilateral ankle 
pain and lameness, bilateral foot pain, left leg pain, right 
wrist pain, and lower back pain, and because the veteran 
sought treatment in service for right hip pain, a left ankle 
sprain, right ankle lameness, pain and soreness of the feet, 
pain in the lower left leg, a right wrist strain, and lower 
back pain, the veteran should be afforded a VA examination to 
determine the nature and etiology of her claimed 
disabilities.  The VA examiner should be asked to review the 
claims file in detail, including any evidence obtained from 
the veteran, and to offer a medical nexus opinion as to 
whether it is as least as likely as not (i.e., 50 percent or 
more probability) that any of the current disorders had their 
onset during active service, or whether they were caused by 
any incident that occurred during such active service.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the veteran and 
her representative a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).

The letter should explain what, if any, 
information and (medical and lay) 
evidence not previously provided to VA 
is necessary to substantiate the 
claims.  The letter should indicate 
which portion of the evidence, if any, 
is to be provided by the veteran and 
which portion, if any, VA will attempt 
to obtain on her behalf.

In addition, the letter should contain 
an explanation as to the information or 
evidence needed to establish a 
disability rating and effective date 
for the claims on appeal, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated her for her claimed 
disabilities (bilateral hip condition, 
bilateral ankle condition, bilateral 
foot condition, left leg condition, 
right wrist condition, and back 
condition) at any time since her 
departure from active service on 
September 22, 2004.  After securing any 
necessary authorizations, the RO should 
request copies of all indicated records 
which have not been previously secured 
and associate them with the claims 
folder.  If any records are 
unavailable, then a negative reply is 
requested.

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran must be afforded 
the appropriate VA examination(s) to 
determine the nature and etiology of her 
claimed disabilities (bilateral hip 
condition, bilateral ankle condition, 
bilateral foot condition, left leg 
condition, right wrist condition, and 
back condition).  It is imperative that 
the examiner who is designated to examine 
the veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  All 
necessary tests should be conducted.  The 
physician is requested to offer an 
opinion as to:

(a).  Does the veteran currently have 
a bilateral hip condition, a bilateral 
ankle condition, a bilateral foot 
condition, a left leg condition, a 
right wrist condition, and/or a back 
condition?  If so, state the diagnosis 
or diagnoses.

(b).  If the examiner finds that the 
veteran has a bilateral hip condition, 
is it as least as likely as not (i.e., 
50 percent or more probability) that 
such disorder had its onset during her 
period of active service (from March 
30, 2004 to September 22, 2004), or 
was it caused by any incident that 
occurred during such active service?

(c).  If the examiner finds that the 
veteran has a bilateral ankle 
condition, is it as least as likely as 
not (i.e., 50 percent or more 
probability) that such disorder had 
its onset during her period of active 
service (from March 30, 2004 to 
September 22, 2004), or was it caused 
by any incident that occurred during 
such active service?

(d).  If the examiner finds that the 
veteran has a bilateral foot 
condition, is it as least as likely as 
not (i.e., 50 percent or more 
probability) that such disorder had 
its onset during her period of active 
service (from March 30, 2004 to 
September 22, 2004), or was it caused 
by any incident that occurred during 
such active service?

(e).  If the examiner finds that the 
veteran has a left leg condition, is 
it as least as likely as not (i.e., 50 
percent or more probability) that such 
disorder had its onset during her 
period of active service (from March 
30, 2004 to September 22, 2004), or 
was it caused by any incident that 
occurred during such active service?

(f).  If the examiner finds that the 
veteran has a right wrist condition, 
is it as least as likely as not (i.e., 
50 percent or more probability) that 
such disorder had its onset during her 
period of active service (from March 
30, 2004 to September 22, 2004), or 
was it caused by any incident that 
occurred during such active service?

(g).  If the examiner finds that the 
veteran has a back condition, is it as 
least as likely as not (i.e., 50 
percent or more probability) that such 
disorder had its onset during her 
period of active service (from March 
30, 2004 to September 22, 2004), or 
was it caused by any incident that 
occurred during such active service?

The physician should set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.  A complete rationale 
should be given for all opinions and 
should be based on examination findings, 
historical records, and medical 
principles.

4.  After completion of the foregoing and 
after undertaking any further development 
deemed warranted by the record, the RO 
must readjudicate the veteran's claims on 
the merits.  If any determination remains 
adverse to the veteran, then she and her 
representative should be furnished with a 
Supplemental Statement of the Case and 
should be afforded a reasonable period of 
time within which to respond thereto.














The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

